JOHNSTONE, Justice.
AFFIRMED. NO OPINION.*
See Rule 53(a)(1) and (a)(2)(B) and (F), Ala. R.App. P.
HOUSTON, LYONS, BROWN, HARWOOD, WOODALL, and STUART JJ., concur.
SEE, J., concurs in part and dissents in part.

 Note from the reporter of decisions: A cross-appeal, case no. 1012229, was filed in this case, styled "Nell Beauchamp, individually and as executrix of the estate of Minnie Rae Cauthen, deceased; and Myrtle Srygley v. SCI Alabama Funeral Services, Inc., d/b/a Rid-out's-Brown Service Chapels.” The judgment in the cross-appeal was also affirmed without opinion on May 21, 2004. That action will appear in a table of decisions without opinions.